
	

113 HR 2785 IH: Military Reserve Jobs Act
U.S. House of Representatives
2013-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2785
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2013
			Mr. Walz (for
			 himself, Mr. Denham,
			 Mr. Bentivolio, and
			 Ms. Speier) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To amend title 5, United States Code, to improve the
		  hiring of veterans by the Federal Government and State governments, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Military Reserve Jobs
			 Act.
		2.Preference
			 eligibility for members of reserve components of the armed forces appointed to
			 competitive service; clarification of appeal rights
			(a)Preference
			 eligibilitySection 2108 of title 5, United States Code, is
			 amended—
				(1)in paragraph
			 (3)—
					(A)in subparagraph
			 (G)(iii), by striking and at the end;
					(B)by inserting the
			 following after subparagraph (H):
						
							(I)an individual who
				is a member of a reserve component of the armed forces:
								(i)who has—
									(I)successfully
				completed officer candidate training or entry level and skill training;
				and
									(II)incurred, or is
				performing, an initial period of obligated service in a reserve component of
				the armed forces of not less than 6 consecutive years; or
									(ii)who has completed
				at least 10 years of service in a reserve component of the armed forces in each
				of which the individual was credited with at least 50 points under section
				12732 of title 10 toward the computation of years of service under section
				12732 of title 10 for purposes of eligibility for retired pay under chapter
				1223 of title 10; and
								(J)an individual who
				is—
								(i)retired from
				service in a reserve component of the armed forces; and
								(ii)eligible for, but
				has not yet commenced receipt of, retired pay for non-regular service under
				chapter 1223 of title
				10;
								;
					(2)in paragraph
			 (4)—
					(A)in subparagraph
			 (A), by striking or at the end;
					(B)in subparagraph
			 (B), by striking and at the end and inserting or;
			 and
					(C)by adding at the
			 end the following:
						
							(C)the individual is
				a retiree described in paragraph
				(3)(J);
							;
					(3)in paragraph (5)
			 by striking and at the end; and
				(4)by adding at the
			 end the following:
					
						(6)entry level
				and skill training has the meaning given that term in section 3301(2) of
				title 38; and
						(7)reserve
				component of the armed forces means a reserve component specified in
				section 101(27) of title
				38.
						.
				(b)Tiered hiring
			 preference for members of reserve components of the armed
			 forcesSection 3309 of title 5, United States Code, is
			 amended—
				(1)in paragraph (1),
			 by striking and at the end; and
				(2)by striking
			 paragraph (2) and inserting the following:
					
						(2)a preference
				eligible under subparagraph (A), (B), or (J) of section 2108(3) of this title—5
				points;
						(3)a preference
				eligible under section 2108(3)(I)(ii) of this title—4 points; and
						(4)a preference
				eligible under section 2108(3)(I)(i) of this title—3
				points.
						.
				(c)Clarification of
			 appeal rights
				(1)In
			 generalSection 3330a of title 5, United States Code, is
			 amended—
					(A)in subsection
			 (a)(1)(A), by inserting , including a preference eligible appointed
			 pursuant to section 7401 of title 38 or otherwise employed by the Veterans
			 Health Administration of the Department of Veterans Affairs, after
			 A preference eligible; and
					(B)in subsection
			 (d)(1), by inserting , including a complaint so filed by a preference
			 eligible appointed pursuant to section 7401 of title 38 or otherwise employed
			 by the Veterans Health Administration, after If the Secretary of
			 Labor is unable to resolve a complaint under subsection (a).
					(2)Coordination
			 ruleSection 3330a of title
			 5, United States Code, is amended by adding at the end the following new
			 subsection:
					
						(f)If any part of this section is deemed to be
				inconsistent with any provision of chapter 74 of title 38, this section shall
				be deemed to supersede, override or otherwise modify such provision of chapter
				74 of title 38.
						.
				
